DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view of Chiba (2015/0258819) and Hoffmann et al. (4,552,608), hereinafter Hoffmann.
Regarding claim 1, Mori device used to sever an electrical power cable substantially as claimed except for limitations in bolded texts, comprising: 
a frame 21 defining a cavity; 
a first cutting blade 24 carried by the frame, the first cutting blade having a cutting edge and being movable relative to the frame during a cutting operation; 

a sensor coupled to the frame; and 
a target attached to the first cutting blade and movable therewith, the sensor being configured to detect the target and to generate an end position signal in response to detection of the target, wherein the end position signal represents completion of the cutting operation.
	See Figs. 2 and 6.
	Mori does not teach the cutting device having a sensor and a target configured to register a position of the first cutting blade relative to the frame.
Chiba teaches a cutting device having a sensor (31, 32, 33) configured to register a position of a first cutting blade 12 relative to a frame for controlling movements of the cutting blade.  See Fig. 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the moving blade in Mori a sensor as taught by Chiba for registering a position of the first cutting blade relative to the frame for controlling movements of the cutting blade.
Chiba teaches the optical sensor in general. 
Hoffmann an optical sensor assembly in detail comprising an optical sensor 76 and a target 74 mounted on a moving part for detecting positions of the moving part.  See Fig. 1.

	Regarding claims 5 and 12, a probe 23 is best seen in Fig. 6 in Mori. Hoffman teach the sensor interrogated with a controller.
Regarding claim 8, the target 74 in Hoffman reflects light beam generated by the optical sensor 76.
	Regarding claim 17, the probe 23 is provided on the second cutting blade 24.  See Fig. 6 in Mori.
	Regarding claim 20, Mori teaches the control 20 laterally spaced front the cutting blade 22.	
Claims 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view Chiba (2015/0258819) and Hoffmann et al. (4,552,608), hereinafter Hoffmann as applied to claims 1 and 12 above, and further in view of Brouwer et al. (9,372,207).
Regarding claim 13, Mori teaches the probe 23 provided separately from the first cutting blade 24.  Therefore, it could be provided on the second cutting blade 22. Mori does not teach the probe provide at the first cutting blade.  In other words, the probe is not provided at a bottom position of the frame.
Brouwer teaches a device having a frame defining a cavity for receiving a cable wherein a probe (212, 214) is provided at a bottom position of the frame.  See Fig. 2B.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the probe in Mori at the first cutting blade, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 15, when the modified spike probe pierces the cable, it is surrounded by an insulative sheath of the cable.
Regarding claim 16, when the spike probe is provide on the second cutting blade, it is opposite the second cutting blade.
Regarding claim 19, Mori teaches the invention substantially as claimed except that the frame can be opened.  
Brouwer teaches a device having a frame comprising multiple sections (102, 104) that can be opened for receiving cables with different sizes.  See Fig. 2B.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the frame in Morin comprising multiple sections that can be opened for receiving cables with different sizes as taught by Brouwer.
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Chiba and Hoffmann teaches the sensor and the target based on hindsight reasoning. This argument is not persuasive.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Without a position sensor, one may not know whether a workpiece is cut through or not.  Therefore, it is  obvious to one skilled in the art to provide a position sensor to the cutting device of Mori for controlling the position of the blade so that an operator knows whether a workpiece is cut through or not.  Chiba teaches using a position sensor in general for detecting a position of a blade.  It is known in the art (in this case Hoffmann) that a position sensor comprises a sensor and a marker (or target as called in the claim) so that a position of a tool can be detected.  Without the marker, the sensor will not detect anything.  Therefore, the combination Chiba and Hoffmann is based on the knowledge of one skilled in the art but not hindsight reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724